Citation Nr: 0621403	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected degenerative joint disease, left hip.  



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1982 to 
March 2000.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 RO decision that denied increased 
evaluation for the service connected degenerative joint 
disease, left hip.  

The Board notes that the June 2003 decision also granted an 
increased evaluation for the service connected tinea 
versicolor.  That issue is not raised on appeal.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required of his part.  


REMAND

The veteran is seeking an increased evaluation for his 
service-connected left hip disability, currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71(a) Diagnostic 
Code (DC) 5003-5255 (Degenerative Arthritis-Impairment of 
Femur).  

The RO made its initial evaluation of 10 percent based solely 
on the veteran's service medical records.  

Subsequent to that August 2001 rating assignment, the veteran 
submitted an outpatient clinic note dated November 2001 for 
RO consideration.  That outpatient clinic record noted that 
the veteran had been treated for left hip pain.  The veteran 
retained full range of motion in his left hip.  

The RO continued its evaluation of the service-connected left 
hip disability at 10 percent in a rating decision dated June 
2003.  

The veteran submitted a doctor's report dated March 2004 to 
the RO.  This record indicated that the veteran had full 
range of motion in his left hip.  An X-ray study revealed a 
small cyst in the weight bearing area of the left femoral 
head of the veteran's pelvis.  The doctor noted signs of 
moderate arthritis.  

A Decision Review Officer (DRO) reviewed the RO's June 2003 
evaluation and the March 2004 doctor's report.  The DRO 
confirmed the RO's denial of an increased evaluation in the 
December 2004 Statement of the Case (SOC).  

The Board observes that the veteran has not been examined 
specifically for VA rating purposes.  The record indicates 
that the RO contacted the American Embassy in Germany to 
schedule the veteran for an examination for VA rating 
purposes, but there is no evidence that such an examination 
was ever, in fact, scheduled.  

The Board also notes that in an April 2003 letter, the RO 
asked the veteran to contact the embassy directly and inquire 
regarding a physical examination for VA rating purposes.  
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  

In light of the veteran's assertions that his service-
connected left hip disability has worsened, the veteran needs 
a medical evaluation to clarify the relation between his 
symptoms and the rating criteria listed in DC 5003 and DC 
5255.  The examiner must specifically address the alleged 
disorder and all of the symptoms.  Wisch v. Brown, 8 Vet. 
App. 139, 140 (1995).  

Consequently, the Board is of the opinion that another 
physical examination is needed to ascertain the full extent 
of the veteran's left hip pain.  See Bowling v. Principi, 12 
Vet. App. 1, 12 (2001) (emphasizing Board's duty to return 
inadequate examination report); see also Hicks v. Brown, 8 
Vet. App. 417, 422 (1995) (concluding that inadequate medical 
evaluation frustrates judicial review).  

This additional physical examination is necessary to provide 
a more accurate and complete disability picture for the 
veteran.  It should address all of the veteran's concerns and 
symptoms.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree
of disability; and 5) effective date of the disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran an 
appropriate letter notifying him of VA's 
duty to assist him in the development of 
his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The RO is to ensure that the letter 
includes, but is not limited to, the five 
elements of a service connection claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain copies of his most recent VA and 
private treatment records and associate 
them with the claims folder for the 
purpose of review.  

3.  Only after the development described 
above has been completed, the RO should 
make arrangements for the veteran to be 
afforded the following examination:  the 
veteran should be scheduled for a VA 
examination to identify his level of 
impairment resulting from the service-
connected degenerative joint disease, 
left hip.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected left hip 
disability, including 1) x-ray studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  

Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected left hip disability. The 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

4.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claim of 
increased rating.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


